Citation Nr: 0302639	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  00-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife and brother


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1967.  

The current appeal arises from a February 2000 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  The RO, in pertinent part, 
declined to reopen the veteran's claim for entitlement to 
service connection for PTSD.

In October 2002, the veteran testified at a hearing held 
before the undersigned Member of the Board at the RO.  A copy 
of the hearing transcript is associated with the claims file.  

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The Board has duly considered the provisions of the VCAA and 
is now undertaking additional development on the reopened 
claim of entitlement to service connection for PTSD, pursuant 
to authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  

After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate de 
novo decision addressing the reopened claim.

As there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA to new and material evidence claims, given the favorable 
disposition of that issue as decided herein.

The veteran filed a notice of disagreement with the RO's 
denial of nonservice connected pension in the February 2000 
rating decision.  The RO granted this claim in a March 2000 
rating decision, thereby rendering this matter moot. 


FINDINGS OF FACT

1.  The RO denied reopening a previously denied claim of 
entitlement to service connection for PTSD when it issued a 
final, unappealed rating decision issued in March 1997.

2.  Evidence submitted since the RO's March 1997 rating 
action bears directly and substantially upon the specific 
matter under consideration, and by itself or in combination 
with the evidence previously of record is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the March 1997 rating decision 
wherein the RO denied entitlement to service connection for 
PTSD is new and material, and the veteran's claim for that 
benefit is reopened. 38 U.S.C.A. §§ 5104, 5108, 7105 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the March 1997 
rating decision wherein the RO in pertinent part, declined to 
reopen the claim of service connection for PTSD is reported 
in pertinent part below.

The veteran's record of service (DD Form 214) establishes 
that he served on active duty from July 1965 to April 1967.  
His specialty title was as military policeman and his last 
duty assignment was with Battery D, 6th Battalion 56th 
Artillery.  He received the Vietnam Service Medal (VSM), 
Vietnam Campaign Medal (VCM) and National Defense Medal.  He 
also received 2 overseas bars.  

Service medical records reveal no evidence of psychiatric 
problems.  His April 1967 separation examination was negative 
for findings or complaints of nervous problems of any sort.  

Service personnel records in addition to the DD-214 reveal 
that the veteran served in Vietnam from November 28, 1965 to 
April 9, 1967.  The personnel records show that from November 
26, 1965 to November 7, 1966 his military occupational 
specialty was light weapons infantry and from November 7 1966 
on he was a military policeman.  Another service personnel 
record reflects a principle military duty of "cannoneer" 
from December 9, 1965 to June 18, 1966 with the "B" Battery 
B1st Battalion, 77 Artillery, 1st Cavalry division.  These 
records reflect that from June 20, 1966 to November 7, 1966 
he served as a security guard with Battery "D" 6th Battalion 
56th Artillery.  

Private medical records reveal that in March 1983 the veteran 
was seen for complaints of chest pain and a history of having 
a lot of neuropsychiatric symptoms of anxiety related to his 
inability to find a job.  In April 1985 he was noted to be 
taking Librium for his "nerves."  

In February 1986, he was noted to have problems sleeping well 
at night and was said to have a peculiar psyche.  In March 
1986 he was seen for his anxiety state and was not doing very 
well.  He was worried about his house and lack of work.  
Plans for further counseling were made.

A March 1986 private mental health clinic evaluation by AB, 
MA reflects a history that the veteran was in Vietnam about 
20 years earlier.  He indicated that he had always been a 
nervous person, but that this nervousness increased after his 
stay in Vietnam where he worked with artillery.  Since his 
return he had married and worked for about 15, but had been 
laid off or working only sporadically for three years.  He 
was noted to be taking some minor tranquilizers and sleeping 
pills for four months.  He complained of sleep disturbances 
and was unable to sleep more than three or four hours a 
night.  The diagnostic formulation was prolonged PTSD, and he 
continued to have "nerves" for 20 years, a problem 
exacerbated during Vietnam.  He still had dreams reflecting 
themes and his difficulties were compounded by unemployment 
and financial trouble.  

A March 1986 letter from this medical provider to the VA 
Medical Center reflects a history given by the veteran of 
having served in the artillery in Vietnam.  The presenting 
problem was noted to be "nerves" for over twenty years.  
The veteran did not appear to fit any particular diagnostic 
category at this time although he did tend to show symptoms 
of post traumatic stress.  AB opined that perhaps a better 
way to describe the veteran's condition was as being 
"demoralized."   

A stressor letter submitted by the veteran indicated that he 
served with the 1st Cavalry Division, 105 artillery guns.  
During that time, he indicated that they were always being 
shot at when they were frequently moving from place to place.  
The veteran indicated that one time when he was talking to a 
medic, a "sniper" threw a "grenade" at them.  He indicated 
that he escaped injury, but the medic was hit and severely 
wounded in front of him, losing a leg.  

Other stressors included having had witnessed a friend killed 
while firing 105 artillery guns when the gun barrel exploded.  
He also gave a stressor of having had the VC try to break 
into his base one night the choppers hovered above the hooch 
shooting rockets in defense.  The veteran also related an 
incident when he was flying in a helicopter that stopped 
running in the air and nearly crashed, but the pilot got it 
running again.  

In September 1987 the veteran underwent a VA psychiatric 
examination.  The medical history was taken from the veteran.  
This examination gave a history of his having served in 
Vietnam and having spent six months serving in artillery 
loading shells which was essentially on the front line.  He 
was then transferred to a much safer area and served as a 
guard for the rest of his service.  He related many stressful 
combat incidents and indicated that the most stressful was 
the incident in which the medic was severely wounded by a 
grenade.  He also related that a buddy named Spencer had been 
killed.  

The veteran reported his symptoms to be a "nervous 
condition" with manifestations of extreme difficulty 
concentrating and frequent forgetfulness.  He also complained 
of sleep problems of sudden awakening, difficulty sleeping 
and having bad dreams.  He also reported a startle response 
described as "jumpy" and indicated that he would startle at 
loud noises.  He also described problems with crying spells 
and depressed feelings and occasional suicide ideation.  On 
mental status examination, his affect was restricted and his 
mood was quite anxious and depressed.  The veteran indicated 
he was depressed alot but denied any suicide attempts but 
confirmed occasional suicidal ideation.  He was alert and 
oriented time three.  His immediate memory was intact, but 
his recent memory and concentration were impaired.  

The examiner opined that the veteran suffered from a long 
standing generalized anxiety disorder, likely going back 20 
or even more years.  In addition he was said to be currently 
suffering from a major depressive episode.  

However, he did not appear to meet the diagnostic criteria 
for PTSD as he did not report gross difficulties with 
reexperiencing the traumatic situations.  The diagnoses were 
generalized anxiety disorder and major depression, recurrent.

By rating decision dated in January 1988, the RO denied 
entitlement to service connection for a nervous condition to 
include PTSD.  The denial was based on there having been a 
lack of evidence of any psychiatric problems shown in the 
service medical records or within a year after discharge and 
because PTSD was not shown in the VA examination.  The 
veteran did not appeal this decision.

In December 1996 the veteran filed to reopen his claim for 
entitlement to service connection for PTSD.  Submitted with 
this claim was a statement further detailing his inservice 
stressors.  His statement alleged that he spent one night 
manning an artillery gun with no visibility of fog awaiting a 
possible ambush and getting no sleep.  He described how he, 
his unit and the guns were moved about frequently using 
Chinook helicopters and that when they landed and were 
setting up they were always being shot at by snipers.  No 
other evidence was submitted.  

In March 1997 the RO denied reopening the claim for 
entitlement to service connection for PTSD.  Notice of this 
decision was sent on March 25, 1997.  The veteran did not 
appeal this decision.

Evidence received after March 1997 includes VA treatment 
records showing treatment in December 1998 for anxiety since 
Vietnam.  In February 1999 he was admitted to the VA 
consultation/liaison program where he underwent an 
psychosocial examination by a social worker.  A history of 
serving in Vietnam with battery D of the first Cavalry was 
given.  He was noted to be familiar with the 105 Howitzer.  
He was said to have been stationed North of Saigon and moved 
to an MP unit at his father's request.  He gave a history of 
witnessing his medic lose his legs and of experiencing 
combat.  He indicated he saw other people wounded.  A history 
of treatment for other medical problems was given, as was a 
his social, legal and occupational history.  

The interviewer felt the veteran did not misrepresent any of 
his problems.  His psychological status examination revealed 
complaints of serious depression, serious anxiety or tension 
and difficulty understanding, concentrating or remembering.  
He indicated that he was extremely bothered by psychological 
or emotional problems in the month prior to this interview.  

A February 1999 mental health intake evaluation revealed that 
the veteran's symptoms given in the VA consultation/liaison 
program appeared to support a PTSD diagnosis.  His complaints 
were of anxiety.  He related a history of military combat 
service in Vietnam and indicated that served in an artillery 
unit with the first Cavalry 300 miles north of Saigon and 
later as a military policeman in Vietnam.  He noted traumatic 
experiences during military service, such as witnessing the 
medic get severely wounded.  He also indicated he had been in 
a bad industrial accident after service several years ago.  
He appeared depressed, with speech flat and monotonous.  He 
admitted to visual hallucinations related to his military 
service.  His mental status revealed him to be oriented to 
place and date although his speech exhibited concrete 
thinking.  He lacked five minute recall and was slow in 
completing serial sevens.  

The Axis I diagnosis in the February 1999 report was major 
depressive disorder.  He was also provisionally diagnosed 
with PTSD, due to his exposure to traumatic events such as 
the medic's wounding.  He was noted to have PTSD type 
symptoms including recurring distressing dreams about the 
event, avoidant thought and increased arousal.  

In August 1999 the veteran reported for a VA examination.  
The examiner noted that the examination was done without the 
review of his claims file or medical records.  His complaints 
at this time were that he didn't do much of anything all day.  
He indicated that he generally paced inside of the house and 
disliked going outside or being with people.  He indicated he 
stopped working after a head injury accident in November 1995 
and stopped many recreational activities to avoid additional 
injury.  


He related having served in the Army from July 1965 to April 
1967 and having experience in artillery and as a guard in a 
missile compound.  He talked about always getting shot at by 
snipers.  He again related the particularly stressful 
incident regarding the medic being wounded.  He described 
feeling guilty about this incident thinking that if he had 
not gone over to talk with the medic, the incident wold not 
have happened.  He also related an accident in which a friend 
was killed by a prematurely exploding shell and recalled the 
friend lying in a pool of blood.  

Subjective complaints related by the veteran were that his 
nerves were "shot."  He indicated that the accident made it 
worse.  He reported having a long history of intrusive 
memories about his combat experiences.  He described 
flashbacks when helicopters flew nearby as well as 
hyperarousal that included decreased sleep, increased startle 
response and decreased concentration.  He also described 
avoiding conversations about his combat experiences but it 
wasn't until his work injury that he began having symptoms of 
avoidance and numbing.  He described his mood as depressed 
with suicidal thoughts frequently, but denied any plans or 
intent.

Objective findings revealed his speech to be rapid and quiet 
and he had difficulty recalling dates and specifics of 
experiences.  No other obvious cognitive defects were noted.  
In general, his thoughts were logical, goal oriented and 
productive with no evidence of a thought disorder.  He did 
report hallucinations of animals running from him in the past 
year, which occur three to four times a week.  He knew the 
animals did not exist although he'd see them.  The examiner 
opined that prior to a work related head injury in November 
1995, the veteran had some symptoms of PTSD, but not enough 
for a formal diagnosis of PTSD.  Since the head injury, the 
veteran's emotional distress had increased.  His symptoms 
related above were now described as moderate.  He was felt to 
be experiencing a sufficient symptoms to warrant a diagnosis 
of pain disorder associated with both psychological factors 
and a general medical condition.  The Axis I diagnoses were 
pain disorder associated with both psychological factors and 
a general medical condition and PTSD.  

Private medical records dated from 1996 to 1999 reflect 
treatment for head and neck injuries that were sustained in 
an accident in December 1995.  The accident occurred at work 
when he was struck from behind by frozen soil that fell into 
a trench that he was working in.  These records reflect 
ongoing problems with head and neck pain after this accident 
continuing through May 1999.  These records also show some 
symptoms of depression.  VA treatment records from 1999 to 
2000 also reflect complaints of headaches and depression 
following his work related injury.

A stressor statement submitted by the veteran in May 2000 
clarified that he believed the incidents where the medic was 
injured and his buddy was killed happened in April 1966.  

VA treatment records received in March 2000 reveal treatment 
in December 1987 for difficulty sleeping, nervousness, dreams 
and flashbacks, with a diagnosis of anxiety.  

A lay statement received in August 2000 by AG reflects that 
this individual served with the veteran in B battery first BN 
77th Arty Air Cav Div in the highlands of Vietnam in 1966.  
He indicated that one time while participating with the 
veteran during a fire fight, an artillery explosion killed an 
individual loading the gun whose name was Spencer.  He 
indicated that the rest of the crew was wounded.  

Unit records obtained by the Center for Unit Records Research 
(USCRUR) reveals that from July to December 1965 the 1st 
Battalion 77th Artillery supported search and destroy 
missions in the 2nd Brigade 1st Cavalry's area of operations.  
USCRUR confirmed that An Khe was the documented base camp 
location of 1st Battalion 77th Artillery.  The records reflect 
that while the veteran was attached with this unit, it 
participated in the displacement of firing batteries in 
landing zones, with the artillery unit credited with several 
enemy KIA's in December 1965.   These records also confirm an 
attack in April 1966 when estimated 15 VC penetrated the An 
Khe airfield inflicting light aircraft damage with satchel 
charges.  The An Khe airfield was attacked again in June 
1966.  


A Vietnam Casualty list submitted in February 2002 reflects 
that a Norman Spencer of the 1st Cav Division was killed in 
action on June 16, 1966 in a ground casualty misadventure.

A lay statement submitted by LW in March 2002 reflects that 
this individual served as an Ammo Section Chief and was 
assigned to B Btry 1st Bn of the 77th Arty in June 1966, and 
recalled that during that time an artillery crew member was 
seriously wounded and died during a fire fight.  He also 
indicated that around July 1966, their unit medic was wounded 
and lost a leg in an explosion.  He suggested that the injury 
was caused by a satchel charge thrown by a sapper, rather 
than a grenade.   

VA treatment records from 2001 to 2002 reflect ongoing 
treatment for continued symptoms of PTSD and major 
depression.  The diagnoses included PTSD in these records.  
In the most recent record dated April 2002, the sole 
diagnosis was PTSD.  

In October 2002 the veteran testified before the undersigned 
Member of the Board at a hearing held at the RO.  He 
testified that his MOS in Vietnam was loading artillery 
shells and that he served with the 77th Artillery attached to 
the 1st Air Cav Division.  He testified that they were to 
shoot where the VC's were at to clear the way for the other 
division.  He testified that Spencer was killed in a 
firefight when the gun exploded on the loader.  He indicated 
that the rest of that gun crew was wounded.  He also 
testified regarding the incident in which the medic was 
injured by a grenade and lost a leg.  

The veteran's brother testified at the hearing and said that 
he had served in Vietnam at the same time and ran into the 
veteran at Bein Hoa and noticed him to be withdrawn and 
behave differently from the way he had before he went over.  
The veteran's wife testified that the veteran rarely sleeps 
at night and no longer socializes.  



Criteria

New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2002).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000); Hickson v. West, 12 Vet. App. 247 (1999).




The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 

(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).



Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).

In general, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."




When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2002).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
C.F.R. §§ 3.307, 3.309 (2002).

Eligibility for service connection of a PTSD claim requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2002) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 1991); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. This 
definition does not apply to veterans who served in a general 
"combat area" or "combat zone", but did not themselves engage 
in combat with the enemy. VAOPGCPREC 12-99.

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis based on the facts of each 
case.  Any evidence which is probative of the issue of 
whether a veteran engaged in combat may be used by a veteran 
to support a veteran's assertion that he was engaged in 
combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  VAOPGCPREC 12-99; see 38 U.S.C.A. § 1154(b) (West 
1991); Gaines v. West, 11 Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

In January 1988 and again in March 1997, the RO denied 
entitlement to service connection for PTSD because the 
evidence then of record did not show a diagnosis of PTSD and 
did not show any other psychiatric disorder that began in 
service or a psychosis that became manifest within a year 
from discharge.  The validity of the claimed stressors was 
not addressed in either decision.

The medical evidence received subsequent to the June 1973 
decision suggests that the veteran currently has a diagnosis 
of PTSD.  This diagnosis is shown in the August 1999 VA 
examination and is also shown in VA psychiatric treatment 
records from 2001 to 2002.  

Regarding the stressors, the reports obtained from the USCRUR 
confirms the veteran's claimed stressors of serving in 
artillery with the 1st Battalion 77th Artillery in Vietnam 
between December 1965 and June 1966.  These records document 
that while the veteran was with this unit, it engaged in 
combat, in support of the 1st Air Cav Division, with actions 
that included the displacement of firing batteries in landing 
zones, with the artillery unit credited with several enemy 
KIA's in December 1965.   These records also confirm two 
enemy attacks on the An Khe airfield in April 1966 and June 
1966.  




The veteran's contentions regarding having lost a friend 
during a firefight in June 1966 are further bolstered by the 
June 2000 lay statement confirming the name of the individual 
killed as Spencer and the subsequent evidence obtained from 
the Vietnam Casualty List showing that a Norman Spencer with 
the 1st Cav was killed in ground action in Vietnam in June 
1966.

The additional medical records and this lay evidence, is new 
in that it has never been previously considered by the RO.  
This evidence, when considered together with the previously 
considered service personnel records showing a military 
occupational specialty that included light infantry and 
cannoneer during part of his time in Vietnam and an anxiety 
disorder after service, bears directly and substantially upon 
the specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  

Based upon the foregoing, the Board finds that new and 
material evidence has been received since the March 1997 RO 
denial, and the veteran's claim for entitlement to service 
connection for PTSD is reopened.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
PTSD, the appeal is granted in this regard.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

